This proceeding in error is to review the action of the court in dissolving a temporary injunction. The proceeding in error is attempted to be prosecuted by petition in error and transcript. Motion to dismiss is urged upon the ground that the error sought to be reviewed cannot be considered on a transcript. The motion must be sustained. In Craig v. Greer,33 Okla. 302, 124 P. 1096, the opinion reads:
"This proceeding in error is to review the order of the lower court dissolving a temporary injunction. No case-made is attached to the petition in error. A motion to dismiss has been filed upon such ground, the contention being that the error sought to be reviewed cannot be brought before this court on a transcript. The proceeding in error must be dismissed.Green et al. v. Incorporated Town of Yeager, 23 Okla. 128,99 P. 906; Lamb et al. v. Young et al., 24 Okla. 614,104 P. 335; Nelson et al. v. Glenn et al., 28 Okla. 575, 115 P. 471;Tribal Development Co. et al. v. White Bros et al.,28 Okla. 525, 114 P. 736; Richardson et al. v. Beidleman,33 Okla. 463, 126 P. 816-818."
And in the syllabus to said case it was held:
"Motions presented to the trial court, the rulings thereon, and exceptions thereto, are not properly a part of the record, and can only be presented and preserved for review on appeal to the Supreme Court by means of a bill of exceptions or case-made."
See, also, American Trust Co. et al. v. Ford et al.,31 Okla. 628, 122 P. 186; Cable v. Myers, 43 Okla. 302, 142 P. 1114.
Dismissed.
All the Justices concur. *Page 814